Dear Major Mouton:
Your request for an opinion from this office has been referred to me. Specifically, you ask what determining factor is used to charge a per diem rate in excess of the three dollars and fifty cents ($3.50) per diem mandated by LA R.S. 33:1432(1) as a minimum.
LA R.S. 33:1432(1) reads as follows:
§ 1432.  Fees in criminal matters
      The compensation, fees, and costs allowed sheriffs, the parish of Orleans excepted, for all services in criminal matters, shall be the following:
      (1) For keeping and feeding of prisoners in jail not less than three dollars and fifty cents per diem for each prisoner.  Any surplus funds remaining at the end of the fiscal year shall be returned to the parish governing authority.
This statute was interpreted in Amiss v. Dumas, 411 So.2d 1137 (La.App. 1st Cir. 1982).  In that case, the Sheriff of East Baton Rouge Parish sued the Mayor of East Baton Rouge Parish to define the extent of their respective financial obligations for prisoners under a variety of statutes.  The court held that it was the responsibility of the parish governing authority under  LA R.S. 33:1432(1) to compensate the sheriff for feeding prisoners.  The court went on to state that the parish governing authority is responsible for establishing and maintaining the parish prison which includes all equipment and supplies necessary for the establishment and proper maintenance of the jail.  See also Att. Gen. Op. No. 90-17. While determining who ultimately was responsible for such costs, the decision does not address what factors are to be used to determine whether an amount in excess of the minimum required per diem of $3.50 per prisoner is to be paid.
Neither does the statute address this issue.
Attorney General Opinion Number 87-493 does address your question more directly.  The opinion states that the parish governing authority is required to pay any costs in excess of the required amount.  The opinion further states:
      It is the opinion of this office that under Amiss v. Dumas the $3.50 per diem provided in R.S. 33:1433 (sic) covers only the cost of the food consumed by the parish prisoners.  All other expenses associated with sustaining parish prisoners such as the erection and maintenance of buildings, providing of appliances, cleaning supplies, utensils, clothing, medical care and hygienic supplies is included in the term "keeping".
      It is the opinion of this office, however, that the term "keeping" does not include the sheriff's cost for hiring jailers or cooks. Under R.S. 15:704 the sheriff, as the warden of the jail has a responsibility for providing the personnel to keep prisoners in jail.
See also Amiss v. Dumas, supra.
If this office can be of any further assistance, please do not hesitate to contact me.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES C. HRDLICKA Assistant Attorney General
JCH/vls-0782q